Haesha, Judge,
concurring separately.
{¶ 44} Logic and common sense tell us that possessing the chemicals for the manufacture of drugs and using those same chemicals to actually manufacture them are “so similar that the commission of one offense will necessarily result in the commission of the other.” But, alas, we are duty-bound to apply the law rather than either of those two processes. Thus, we will continue to reach absurd results like this one until we can use the actual facts of the case instead of comparing elements in the abstract to determine whether two offenses are allied and of similar import. See, State v. Williams, 124 Ohio St.3d 381, 2010-Ohio-147, 922 N.E.2d 937, ¶ 35 (Lanzinger, J., dissenting).